SEVENTH COURT OF APPEALS
          SITTING AT TEXAS TECH UNIVERSITY SCHOOL OF LAW
  SET FOR SUBMISSION ON ORAL ARGUMENT MONDAY, FEBRUARY 2, 2015
                             AT 1:30 P.M.


    (Before Chief Justice Brian Quinn, Justice James T. Campbell, Justice Mackey K. Hancock)




07-14-00158-CV      In the Matter of the Marriage of Brandy                Lubbock County
                     Bailey and Johnny Bailey

                    THE FOUTS LAW FIRM                                     O/A Requested
                     Aubrey J. Fouts – Appellant

                    FIELD, MANNING, STONE, HAWTHORNE                       O/A Requested
                    AND AYCOCK, P.C.
                    Anna McKim – Appellee




07-14-00275-CV      Mohammad Ranjbar v. Citibank, N.A.                     Bexar County

                    Martin W. Seidler – Appellant                          O/A Requested

                    WILSON ELSER MOSKOWITZ                                 O/A Requested
                    EDELMAN & DICKER LLP
                    (Lindsay B. Nickle, Tyler D. Levy)
                     – Appellee